Citation Nr: 0203363	
Decision Date: 04/11/02    Archive Date: 04/18/02

DOCKET NO.  01-00 964	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

Entitlement to waiver of recovery of an overpayment of 
improved pension benefits in the amount of $18,386, to 
include consideration of whether the overpayment was properly 
created.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant





ATTORNEY FOR THE BOARD

W. R. Steyn, Counsel


INTRODUCTION

The veteran had active service from June 1970 to March 1972, 
and from January 1975 to July 1975.  

This appeal arises from an August 2000 Indianapolis, Indiana, 
Regional Office (RO) decision by the Committee on Waivers and 
Compromises (Committee), which denied the veteran's request 
for waiver of recovery of an overpayment of improved pension 
benefits in the amount of $18, 386 on the principle that 
there was bad faith on the part of the veteran.  

The Board is undertaking additional development on the issue 
of whether collection of the veteran's debt would run 
contrary to the standard of equity and good conscience 
pursuant to authority granted by 67 Fed. Reg. 3,099, 3,104 
(Jan. 23, 2002) (to be codified at 38 C.F.R. § 19.9(a)(2)).  
When it is completed, the Board will provide notice of the 
development as required by Rule of Practice 903.  (67 Fed. 
Reg. 3,099, 3,105 (Jan. 23, 2002) (to be codified at 38 
C.F.R. § 20.903.)  After giving the notice and reviewing your 
response to the notice, the Board will prepare a separate 
decision addressing this issue.


FINDINGS OF FACT

1.  For the period from January 1999 to August 2000, the 
veteran received nonservice-connected pension benefits, 
despite the fact that he began receiving Social Security 
benefits in December 1968 and was not entitled to the pension 
benefits.

2.  Because he did not notify VA when he began receiving 
Social Security benefits, the veteran was partially at fault 
in the creation of the his nonservice-connected pension 
benefits overpayment.

3.  The veteran did not commit fraud or misrepresent a 
material fact which he knew would result in the creation of 
the overpayments of VA pension benefits.

4.  The veteran did not engage in any deceptive dealing 
regarding the circumstances that led to the creation of the 
overpayment of VA pension benefits.


CONCLUSIONS OF LAW

1.  An overpayment in the amount of $18, 386 was properly 
created. 38 U.S.C.A. §§ 1521, 5112(b)(10) (West 1991); 38 
C.F.R. §§ 3.23, 3.105, 3.271, 3.273, 3.500 (b) (2) 3.660 
(2001)

2.  The appellant's actions leading to creation of the 
overpayments of his pension benefits, in the total amount of 
$18, 386, did not constitute fraud, misrepresentation of a 
material fact, bad faith, or lack of good faith. 38 U.S.C.A. 
§ 5302(c) (West 1991); 38 C.F.R. § § 1.962 (b), 1.965(b) 
(2001). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Background

In the veteran's May 1998 claim, he wrote that his disabled 
son was receiving $494 per month in SSA benefits.  He wrote 
that he and his wife had applied for SSA benefits.  Regarding 
monthly amount he was receiving, the veteran wrote "Don't 
Know Yet."  

A letter from the SSA dated May 1998 shows that the veteran's 
son was receiving $494 per month in benefits.  

At a July 1998 VA examination, the veteran indicated that he 
had applied for SSA benefits.  

By rating decision dated October 1998, the veteran was 
granted a nonservice-connected pension.  The RO asked that he 
contact the VA immediately if his family income changed.  

The record includes a VA Form 21-8947, Compensation and 
Pension Award, dated in October 1998.  According to this 
Award, the veteran was receiving $945 per month.  On the 
Award sheet, there is a notation to the effect that the 
veteran was called by a VA employee to check income, and the 
veteran reported he had been approved for SSA, and would 
receive his first check in December.  The notation indicates 
that the veteran would send in the exact information when he 
received it.  The notation indicated that the veteran had 
only heard from the SSA by phone.  

In May 2000, the RO wrote the veteran that it was proposing 
to terminate payments effective December 1, 1999 because it 
had notice that the veteran's net income had changed.  

In a June 2000 letter, the Social Security Administration 
(SSA) wrote that his SSA benefit was $1039 from December 1998 
to November 1999, and $1064 beginning December 1999.  His 
wife had benefits of $259 from December 1998 to November 
1999, and $266 beginning December 1999.  

In a June 2000 letter, Dr. J. C. wrote that the veteran's son 
had significant developmental delay and mental retardation 
which had been present since birth.  

In an undated letter, the veteran wrote that his wife 
received $266 each month for her son who was mentally 
disabled.  

In August 2000, the RO informed the veteran that he owed the 
VA $18, 386.  

In August 2000, the veteran submitted a Financial Status 
Report (FSR).  He listed monthly income of $2045 for himself 
(including $981 in VA payments) and $266 monthly income for 
his wife.  He listed $2300 in monthly expenses including $100 
for medical debts.  

The veteran wrote a letter dated August 2000.  Regarding the 
SSI payments for him and his wife, he wrote that he asked 
people at VA whether those awards would affect his pension 
payments, and they told him that the SSI payments would not 
affect his pension payments.  

In August 2000, the veteran submitted copies of medical bills 
and wrote that he was paying $25 a month on two accounts, and 
that he had been paying since June 1998.  The RO responded 
that it could only count what had been paid in 1999.  It 
reported that the $200 when subtracted from the veteran's 
income of $15,960 did not bring him below the limit of 
$11,773 for a veteran and one dependent.  

In October 2000, the Committee on Waivers & Compromises wrote 
the veteran that his request for waiver had been considered 
but denied.  It was noted that the veteran had a monthly 
income of $1312, and monthly expenses of $1195, leaving a 
balance of $117, with monthly installment debts for medical 
expenses also shown.  

A FSR was submitted dated January 2001.  He listed monthly 
income of $1376, and monthly expenses of $2786, including 
payment of installment contracts of $1143.  

In the veteran's January 2001 Substantive Appeal, he wrote 
that he did not intend to deceive VA or act in bad faith.  He 
wrote that it was confusing as to which Social Security 
benefit was reportable as income.  

The veteran was afforded a hearing before the RO in September 
2001, a transcript of which has been associated with the 
claims folder.  He stated that when he was told that he was 
going to receive SSI in December 1998, he called a 1-800 
number and was told that his SSI benefits would not affect 
him at the current time.  He stated that he went to the 
Evansville Veterans Clinic and told the County Service 
Officer who made a copy of the letter and put it in his file.  
He testified that he was going to go to Evansville to see if 
they had a copy of the letter he had shown them.  He stated 
that when he called Indianapolis and Louisville, he was told 
SSI income would not have any effect on his benefits.  He 
stated that he told people about his SSI income immediately 
after being told of his receiving SSI benefits.  He testified 
that he was not current on all his payments, but that he had 
recently made payments on them.  

In the veteran's informal hearing presentation, the 
representative reported that the VA had full knowledge that 
the veteran was going to receive SSA benefits shortly but did 
nothing to follow-up on this case.  It was argued that VA had 
full knowledge that the veteran was going to be receiving SSA 
benefits in December 1998.  

Analysis

Compliance with the Veterans Claims Assistance Act

The veteran has been informed of the evidence necessary to 
substantiate his claim and provided an opportunity to submit 
such evidence.  Moreover, VA has conducted reasonable efforts 
to assist him in obtaining evidence necessary to substantiate 
his claim.  He has not identified any additional, relevant 
evidence that has not been requested or obtained.  

For the aforementioned reasons, there is no reasonable 
possibility that further assistance would aid in the 
substantiation of the claim.  See generally, Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. 106-475 (codified at 
38 U.S.C.A. § 5103A (West Supp. 2001)); 66 Fed. Reg. 45620-32 
(Aug. 29, 2001) (now codified as amended at 38 C.F.R. 
§ 3.159.  As all VCAA notice requirements have been met, the 
veteran is not prejudiced by appellate review at this time 
without further RO adjudication after enactment of the VCAA.  
See Bernard v. Brown, 4 Vet. App. 384 (1993).


Whether the pension overpayment of $18, 386 was properly 
created.  

The evidence shows that when the veteran was granted VA 
pension benefits in October 1998, he told VA that he would be 
receiving SSA benefits in December 1998, but that he would 
notify VA when he received his first check.  Although the 
veteran contends that he did notify VA of his SSA award, the 
record does not show any such notification.  When the veteran 
first began receiving his pension benefits in October 1998, 
he was informed by letter that he should contact the VA if 
his family income changed.  

To the degree that the veteran is contesting whether the 
overpayment was properly created, he is contending that the 
overpayment occurred because VA did not follow up on his 
October 1998 report that he was going to receive SSA 
benefits.  The veteran has not disputed the actual 
overpayment figure of $18, 386.  His argument is more that 
there was administrative error on the part of VA in the 
creation of the overpayment.  

With respect to pension, payments of any kind or from any 
source will be counted as income unless specifically 
excluded.  Income will be counted for the calendar year in 
which it is received and total income for the full calendar 
year will be considered except as provided in 3.260. 38 
C.F.R. § 3.252(c) (2001). 

In order for the Board to determine that the overpayment was 
improperly created, the evidence must show that the veteran 
was legally entitled to the rate of pension paid during the 
overpayment; or if he was not legally entitled to the rate of 
pension paid, then it must be shown that VA was solely 
responsible for the erroneous payment of excess benefits.  In 
that regard, the applicable criteria provide that the 
effective date of a reduction or discontinuance of improved 
pension benefits by reason of erroneous award, based solely 
on administrative error or error in judgment, shall be the 
date of last payment. 38 U.S.C.A. § 5112(b)(10) (West 1991).  
The effective date of a reduction or discontinuance of 
pension benefits by reason of a change in income shall be the 
last day of the month in which the change occurred. 38 
U.S.C.A. § 5112(b)(4)(a) (West 1991).  A veteran who is 
receiving pension must notify VA of any material change, or 
expected change, in his or her circumstances which would 
affect his or her entitlement to receive, or the rate of, the 
benefit being paid.  Such notice must be furnished when the 
recipient acquires knowledge that he or she will begin to 
receive additional income. 38 C.F.R. § 3.660(a) (2001). 

Pursuant to 38 U.S.C.A. § 5112 (b) (10), it can not be 
concluded that the creation of the veteran's pension 
overpayment was due solely to administrative error.  The 
veteran did not inform the RO that he had begun receiving SSA 
benefits in December 1998 even though he said that he would.  
Even though the veteran said he called a VA 1-800 number and 
the Evansville Veterans Clinic about the applicability of his 
SSA benefits to his VA pension benefits, the claims folder 
does not include evidence of such communications.  Inasmuch 
as the October 1998 letter informing the veteran that he had 
received pension benefits told him to notify VA if his income 
changed, and the record does not show that the veteran did 
this, it must be concluded that the creation of the veteran's 
pension overpayment was not due solely to administrative 
error.  


Waiver of recovery of the overpayment of improved pension 
benefits of $18, 386, specifically to include the question of 
whether there was fraud, misrepresentation, or bad faith.  

Waiver of recovery of overpayments may be authorized in a 
case in which collection of the debt would be against equity 
and good conscience. 38 U.S.C.A. §§ 5302(a), (c) (West 1991).  
In essence, "equity and good conscience" means fairness to 
both the appellant and to the government. 38 C.F.R. § 
1.965(a) (2001).

However, a finding of fraud, misrepresentation of a material 
fact, bad faith, or lack of good faith on the part of the 
appellant precludes consideration of waiver of recovery of 
the debt. 38 C.F.R. § 1.965(b) (2001).  In other words, if 
fraud, misrepresentation, or bad faith is found, the elements 
of the standard of equity and good conscience are not for 
consideration, since the granting of waiver of recovery is 
precluded by operation of law. 38 U.S.C.A. § 5302(c).

"Bad faith" is defined in VA regulations as unfair or 
deceptive dealing by one who seeks to gain thereby at 
another's expense.  Thus, a debtor's conduct in connection 
with a debt arising from participation in a VA 
benefits/services program exhibits bad faith if such conduct, 
although not undertaken with actual fraudulent intent, is 
undertaken with intent to seek an unfair advantage, with 
knowledge of the likely consequences, and results in a loss 
to the government.  "Lack of good faith" is defined as an 
absence of an honest intention to abstain from taking unfair 
advantage of the holder and/or the Government.  38 C.F.R. § 
1.965(b).  Any misrepresentation of a material fact must be 
"more than non- willful or mere inadvertence." 38 C.F.R. § 
1.962(b) (2001)

After review of the evidence of record, it is determined that 
the appellant's actions resulting in the overpayments of his 
VA pension benefits did not constitute fraud, 
misrepresentation of a material fact, or bad faith.  There is 
no evidence in this case of "unfair or deceptive dealing" on 
the part of the appellant.  

The veteran was awarded pension benefits in October 1998.  
Although the record does not show that the veteran notified 
VA when he began receiving SSA benefits in December 1998, the 
veteran claimed at his September 2001 hearing that he called 
a VA 1-800 number and the Evansville Veterans Clinic about 
his SSA benefits.  Although there is no written documentation 
of these actions, on the veteran's May 1998 claim for 
pension, he wrote "Don't Know Yet" regarding the monthly 
amount of SSA benefits he was receiving.  Also, on an October 
1998 compensation and pension award in the claims folder, 
there is a notation that the veteran had heard from SSA that 
he was to start receiving benefits in December 1998.  The 
notation indicates that the veteran would send in the exact 
information when he received it.  Accordingly, the evidence 
shows that the veteran fully acknowledged that the veteran 
was to begin receiving SSA benefits.  The evidence shows that 
he was not trying to hide the fact that he was going to 
receive SSA benefits.  These actions run contrary to a 
finding that he was acting in a deceptive manner or that he 
was attempting seek an unfair advantage when he did not 
report the actual commencement of the SSA benefits.   

Accordingly, it is concluded that the appellant's actions did 
not constitute fraud, misrepresentation or bad faith.  It 
must be emphasized that the veteran's debt has not been 
waived by this decision.  The question of whether the 
veteran's actions constituted fraud, misrepresentation or bad 
faith was only an initial hurdle, and now the question of 
whether recovery of the overpayment of VA pension benefits 
can be waived can be considered.  As noted in the 
introduction, additional development is still needed to help 
answer the question of whether collection of the veteran's 
debt would run contrary to the standard of equity and good 
conscience.  As will be explained in subsequent or concurrent 
communication, a current Financial Status Report must be 
prepared by the veteran.  


ORDER

The pension overpayment of $18, 386 was properly created, and 
was not due solely to administrative error.  

To the extent of the finding of no fraud, misrepresentation, 
or bad faith on the part of the appellant as to the 
overpayments of his pension benefits in the amount of 
$18, 386, the appeal is resolved in his favor.





		
	G. H. Shufelt
	Member, Board of Veterans' Appeals

 



